Mr. Justice Swayne
delivered the opinion of the court.
This case was certified up to this court from the Circuit Court of the United States for'the Southern District of Ohio, — the opinions of the judges of that court being opposed upon the points set forth in the certificate.
The first and third questions presented for our consideration are fully met by the opinion just delivered in the case of The United States v. Hartwell, 6 Wall. 385.
In accordance with that opinion they will be answered in the affirmative.
The second question relates to the sufficiency of the indictment in the particulars mentioned. We are of opinion that the indictment is sufficient: We deem this proposition so plain that any discussion of the subject is unnecessary.
Mr. Attorney General and Mr. J. Hubley Ashton for plaintiff.
Mr. H. Hunter for defendant.
This question will be answered accordingly.
The record shows that there is no foundation for the fourth question. It does not arise upon the indictment, and was abandoned by the defendant’s counsel in the argument at the bar.
This question, therefore, needs no answer.